Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-31.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,077,804. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention include essentially the same structural elements with only minor variations in verbiage and level of detail.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-13, 17-18, 23-24, 29-30, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0267187 to Rarey.
With regard to claim 1, an equipment rack (100) comprising: a base member (112); a support member (110) pivotally attached to the base member; an actuator (116) configured to release the support member from a latched configuration (via 144) with respect to the base member, the actuator disposed transverse to a lengthwise axis of the base member (see figs, 1-3).
With regard to claim 2, wherein the actuator (116) is operable from either side of the lengthwise axis of the base member (116 extends across both sides of the lengthwise axis).
With regard to claims 3-4, wherein the actuator (116) is operable by displacing a first end or a second end of the actuator toward and away from a distal end of the base member (116 is operably pivotal both towards and away from a distal end of the base member, see figs. 2-3).
With regard to claim 5, wherein the actuator (116) is pivotally attached to the equipment rack (see fig. 2) at a point between a first and a second end of the actuator (fig. 1 shows first and second end, i.e. left and right side ends, of 116 located outside the pivot attachment with rack).
With regard to claim 6, wherein the point of pivotal attachment of the actuator moves with respect to the base member (pivot attachment point moves with support member 110 and therefore moves with respect to base 112, figs. 1-3).
With regard to claim 9, an equipment rack (100) comprising: a base member (112); a support member (110) pivotally attached to the base member; a transversely-disposed actuator (116) on the base member configured to release the support member from a latched configuration with respect to the base member (see figs. 1-3).
With regard to claim 10, wherein the actuator (116) is operable from substantially adjacent to either of a first and a second sides of the base member (116 extends across both sides of the lengthwise axis).
With regard to claim 11, wherein a first portion of the actuator (116) extends toward a first side of the base member, and a second portion of the actuator extends toward a second side of the base member; wherein both the first portion or the second portion of the actuator are operable to release the support member from the latched configuration (116 is operably pivotal both towards and away from a distal end of the base member, see figs. 2-3).
With regard to claim 12, wherein the actuator (116) is pivotally attached to the equipment rack at an attachment point on the actuator disposed between the first and second portions of the actuator (fig. 1 shows first and second end, i.e. left and right side ends, of 116 located outside the pivot attachment with rack).
With regard to claim 13, wherein the attachment point of the actuator is configured to translate with respect to the base (pivot attachment point moves with support member 110 and therefore moves with respect to base 112, figs. 1-3).
With regard to claim 17, an equipment rack (100) comprising: a base member (112); a support member (110) pivotally attached to the base member; an actuator (116) having spaced apart ends disposed substantially across a portion of a width of the base member; wherein the actuator is configured to release the support member from a latched configuration with respect to the base member when either end of the actuator is moved (see figs. 1-3).
With regard to claim 18, wherein the actuator (116) is pivotally attached to the base member at an attachment point that is configured to translate substantially parallel to a lengthwise axis of the base member 116 is attached to 118 which may translate parallel to length of base member 112, figs. 2-3).
With regard to claim 23, an equipment rack (100) comprising a base member (112), a support member (110) pivotally attached to the base member, a latch mechanism (144) for latching the support member in a desired configuration with respect to the base, and a pivotally-attached actuator for disengaging the latch mechanism (see figs. 1-3).
With regard to claim 24, wherein the actuator (116) is pivotally attached to a shuttle member (118) that translates to unlatch the latch mechanism (see figs. 2-3).
With regard to claim 29, a kayak rack for carrying a kayak on a vehicle (PAR 0020-0022 disclose rack 100 for carrying a kayak), the kayak rack comprising a base member (112), a support member (110) attached to the base member and configured to move from a stowed configuration (fig. 3) to an operational configuration (fig. 2), a latch mechanism (144) configured to latch the support member in a desired configuration, and a pivotal actuator (116) configured to disengage the latch mechanism.
With regard to claim 30, wherein pivotal movement of the pivotal actuator (116) translates a shuttle member (118, figs. 2-3) configured to disengage the latch mechanism.
Allowable Subject Matter
Claims 7-8, 14-16, 19-22, 25-28, 31, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

7/28/2022